DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,052,685. Although the claims at issue are not identical, they are not patentably distinct from each other because:  Yamaguchi et al. ‘685 teaches all of the limitations of tape cassette of claim 2 of the present invention reciting at least the limitations “a housing that includes a top wall having a top surface, a bottom wall having a bottom surface, a rear wall having a rear surface, and at least another wall; a tape mounted in the housing; an ink ribbon mounted within the housing and to be used for printing on the tape; a ribbon take-up spool on which a used ink ribbon is to be wound, the used ink ribbon being a portion of the ink ribbon that has been used for printing, the ribbon take-up spool being rotatable, the top wall having a first through-hole and the bottom wall having a second through-hole corresponding to the first through-hole, the ribbon take-up spool extending between the first through-hole and the second through-hole; an arm portion having a first wall and a second wall, the second wall extending from the bottom wall to the top wall and being spaced from a portion of the first wall in a front-rear direction, the front-rear direction being orthogonal to a planar portion of the rear wall, the arm portion comprising a tape exit at a downstream end of the arm portion in a tape feed direction of the tape in the arm portion” and the recited bottom wall and arm constitute “at least one first surface adjacent to the rear wall, the at least one first surface positioned to press a switch of a printer when the tape cassette is inserted in the printer, the at least one first surface being between a first virtual plane and a second virtual plane, the first virtual plane and the second virtual plane being parallel to each other and the front-rear direction and an up-down direction, the up-down direction extending between the top wall and the bottom wall, the first virtual plane intersecting a center of the second through-hole and the second virtual plane intersecting the tape exit, and the arm portion having a second surface and a third surface, the second surface positioned to press a switch of the printer when the tape cassette is inserted in the printer, wherein the third surface does not press a switch of the printer when the tape cassette is inserted in the printer” since wall portions are capable of pressing switches of a printer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Horiuchi (US PG Pub 2007/0233582).
For claim 2:  Horiuchi teaches a tape cassette comprising a housing 1, 2, 3 that includes a top wall (see Fig. 1, the planar flat surface 2 in which holes 4, 7 can be seen in Fig. 1) having a 4, 5, 7), a bottom wall 3 having a bottom surface 3 (see Fig. 2, the bottom wall being opposite the top wall, the bottom surface being the flat planar surface thereof), a rear wall (see Fig. 2, the vertically extending wall near reference numbers 18, 22) having a rear surface, and at least another wall (see Fig. 2, any of orthogonal sidewalls extending vertically or the front wall, or the interior wall of the cavity 9, 10); a tape 17 mounted in the housing (see Fig. 2); an ink ribbon 19 mounted within the housing and to be used for printing on the tape (see Fig. 2); a ribbon take-up spool 21 on which a used ink ribbon is to be wound, the used ink ribbon being a portion of the ink ribbon that has been used for printing (see Fig. 2), the ribbon take-up spool being rotatable (see Fig. 2, paragraph 49), the top wall having a first through-hole 5 (see Fig. 17A) and the bottom wall having a second through-hole corresponding to the first through-hole 5 (see Fig. 17B), the ribbon take-up spool 21 extending between the first through-hole and the second through-hole (see Figs. 17A, 17B, paragraph 49); an arm portion 8 having a first wall (outer wall facing outward, see Fig. 1) and a second wall (see Fig. 1, wall facing the cavity 9), the second wall extending from the bottom wall to the top wall and being spaced from a portion of the first wall in a front-rear direction (see Fig. 1, both walls extend from bottom to top, the second wall is closer to the rear than the first wall by a spacing), the front-rear direction being orthogonal to a planar portion of the rear wall, the arm portion comprising a tape exit 8A at a downstream end of the arm portion in a tape feed direction of the tape in the arm portion 8 (see Fig. 1), at least one first surface adjacent to the rear wall, the at least one first surface positioned to press a switch of a printer when the tape cassette is inserted in the printer (see Fig. 1, the middle center portion of both top wall 2 and bottom wall 3 are flat surface portions, which constitute first surfaces positioned 5), and the arm portion having a second surface and a third surface, the second surface positioned to press a switch of the printer when the tape cassette is inserted in the printer, wherein the third surface does not press a switch of the printer when the tape cassette is inserted in the printer (see Fig. 1, a bottom surface portion of the arm is capable of pressing a switch when inserted into a printer, a wall portion on the top surface is capable of not pressing a switch when inserted into a printer, the switches in the printer or cavity of the printer receiving the tape cassette are not part of the recited tape cassette, nor is a particular printer arrangement mandated by the claims or otherwise).
For claim 10:  Horiuchi teaches tape cassette according to claim 2, wherein the second surface and the third surface are between the first virtual plane and the second virtual plane (see Fig. 1, the arm surface portions are between the first virtual plane being at the opening 5 and the second virtual plane being at the tape exit).

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horiuchi (US PG Pub 2007/0233582) in view of Komatsuzaki et al. (US Patent 6,227,477) and Harada et al. (US Patent D542,334).
For claim 2:  Horiuchi teaches a tape cassette comprising a housing 1, 2, 3 that includes a top wall (see Fig. 1, the planar flat surface 2 in which holes 4, 7 can be seen in Fig. 1) having a top surface (see Fig. 1, the surface including the holes 4, 5, 7), a bottom wall 3 having a bottom surface 3 (see Fig. 2, the bottom wall being opposite the top wall, the bottom surface being the flat planar surface thereof), a rear wall (see Fig. 2, the vertically extending wall near reference numbers 18, 22) having a rear surface, and at least another wall (see Fig. 2, any of orthogonal sidewalls extending vertically or the front wall, or the interior wall of the cavity 9, 10); a tape 17 mounted in the housing (see Fig. 2); an ink ribbon 19 mounted within the housing and to be used for printing on the tape (see Fig. 2); a ribbon take-up spool 21 on which a used ink ribbon is to be wound, the used ink ribbon being a portion of the ink ribbon that has been used for printing (see Fig. 2), the ribbon take-up spool being rotatable (see Fig. 2, paragraph 49), the top wall having a first through-hole 5 (see Fig. 17A) and the bottom wall having a second through-hole corresponding to the first through-hole 5 (see Fig. 17B), the ribbon take-up spool 21 extending between the first through-hole and the second through-hole (see Figs. 17A, 17B, paragraph 49); an arm portion 8 having a first wall (outer wall facing outward, see Fig. 1) and a second wall (see Fig. 1, wall facing the cavity 9), the second wall extending from the bottom wall to the top wall and being spaced from a portion of the first wall in a front-rear direction 8A at a downstream end of the arm portion in a tape feed direction of the tape in the arm portion 8 (see Fig. 1), at least one first surface adjacent to the rear wall, the first virtual plane intersecting a center of the second through-hole and the second virtual plane intersecting the tape exit (see Fig. 1, the top and bottom housings of the cassettes are solid portions between a planar extending from the tape opening and a plane extending about the opening 5).
In this secondary interpretation, Horiuchi teaches a first surface portion to press a switch as section 16, 16A (see Fig. 9).  The first surface portion is not provided between a first virtual plane and a second virtual plane, the first virtual plane and the second virtual plane being parallel to each other and the front-rear direction and an up-down direction and the arm portion is not furnished having a second surface and a third surface, the second surface positioned to press a switch of the printer when the tape cassette is inserted in the printer, wherein the third surface does not press a switch of the printer when the tape cassette is inserted in the printer.  However, Komatsuzaki et al. teaches providing the first surface portion 36, 40  generally in the middle of the tape cassette which is between first and second virtual planes.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Horiuchi to provide the first surface portion in the middle region of the cassette to correspond to printer switches provided in that general region.  The combination does not teach a second and third surface where the second surface is positioned to press a switch of the printer and a third surface does not press a switch of a printer.  
For claim 3:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches tape cassette according to claim 2 and Horiuchi teaches that the at least one first surface adjacent to the rear wall is between the top surface and the bottom surface in the up and down direction (see Fig. 19, the wall of sections 16, 16A is above the bottom wall and below the top wall surfaces).
For claim 4:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches tape cassette according to claim 2 and Horiuchi teaches that the housing includes a front-right corner portion (see Fig. 1), the front-right corner portion having a fourth surface between the top surface and the bottom surface in the up-down direction (see Fig. 1, the bottom surface of portion 3 in the bottom right corner has a rectangular surface portion extending beyond a curved tapered edge, the bottom of the rectangular portion is a fourth surface between the top and the bottom surfaces), a distance in the up-down direction from a virtual center plane to the fourth surface is equal to a distance in the up-down direction from the virtual center plane to the at least one first surface adjacent to the rear wall, the virtual center plane extending orthogonal to the up-down direction and being located at a center position in the up-down 3 appears at level with the bottom surface of portion 16).
For claim 5:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches tape cassette according to claim 4 and Horiuchi teaches that the front-right corner portion is located upstream of the arm portion in the feed direction (see Fig. 2, tape 17 moves to the right front corner before the arm 8).
For claim 6:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the tape cassette according to claim 2, further comprising: a tape drive roller 12 configured to pull out the tape, the tape drive roller being located downstream of the tape exit 8A of the arm portion 8 in the tape feed direction (see Fig. 2), the tape driver roller being rotatable (see paragraph 47), the bottom wall having a third through-hole 13 (see Fig. 15), the top wall having a fourth through-hole 13 correspond to the third through-hole (see Fig. 15), the tape drive roller extending between the third through-hole and the fourth through-hole (see Fig. 15), wherein the housing including a fourth surface, the fourth surface between the top surface and the bottom surface in the up-down direction (see Fig. 17B, 18, bottom surface at 54 which is inset from the bottom surface), the fourth surface being at least partially aligned with the ribbon take-up spool in a left-right direction orthogonal to the up-down direction and the front-rear direction and rearward of the third through-hole in the front-rear direction (see Fig. 18, the indentation is somewhat in line with the hole 21 in the left to right direction and behind the through hole 13).
For claim 7:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the cassette of claim 6 and further teaches that the fourth surface has an indentation toward 
For claim 8:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the cassette of claim 6 and Horiuchi teaches that a distance from a virtual center plane in the up-down direction to the fourth surface is equal to a distance in the up-down direction from the virtual center plane to the at least one first surface adjacent to the rear wall, the virtual center plane extending orthogonal to the up-down direction and being located at a center position in the up-down direction of the tape cassette (see Fig. 1, the bottom of rectangular abutment at 3 appears at level with the bottom surface of portion 16).
For claim 9:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the tape cassette of claim 6 wherein the fourth surface is downstream of the arm 8 in the feed direction (see Fig. 18, it is around the roller 12 which is downstream of the arm).
For claim 11:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the  tape cassette according to claim 2 and Horiuchi teaches that the at least another wall comprises a side wall (see Fig. 1, right sidewall extending in the top-bottom direction and front to back from the front right corner to the back right corner at 16), the side wall extending in the front-rear direction and the up-down direction (as described above), the side wall being upstream of the tape exit of the arm portion in the tape feeding direction (as seen in Fig. 2, tape 17 moves down the sidewall before moving to the arm 8), wherein the tape cassette further comprising fourth surface adjacent to the side wall, the fourth surface being between the top surface and the bottom surface in the up-down direction, the fourth surface having an indentation indented toward the top wall (see Fig. 1, the bottom surface of portion 3 in the 3 appears at level with the bottom surface of portion 16).
For claim 12:  The combination of Horiuchi, Komatsuzaki et al. and Harada et al. teaches the  tape cassette according to claim 2 and Horiuchi teaches the housing includes a rear-left corner portion, the rear-left corner portion having a fourth surface (see Fig. 17B, 18, bottom surface at 54 which is inset from the bottom surface) between the top surface and the bottom  surface in the up-down direction, a distance in the up-down direction from a virtual center plane to the fourth surface is equal to a distance in the up-down direction from the virtual center plane to the at least one first surface adjacent to the rear wall, the virtual center plane extending orthogonal to the up-down direction and being located at a center position in the up-down direction of the tape cassette (see Fig. 18, the bottom surface at 53 from Fig. 17B appears at the same level as the bottom surface of region 16, 16A as seen in Fig. 18).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853